Order filed August 14, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00157-CR
                                   ____________

                ARTHUR CHRISTOPHER TATUM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 271613

                                     ORDER

      Appellant is not represented by counsel. Appellant is appealing from the
denial of his motion for DNA testing. Appellant is not entitled to appointed counsel
unless reasonable grounds exist for the filing of the motion for post-conviction DNA
testing. See Ex parte Gutierrez, 337 S.W.3d 883, 891–92 (Tex. Crim. App. 2011).
The trial court has previously determined that appellant did not set out any fact or
allegations to support a finding that DNA testing and appointment of an attorney are
reasonable. No brief has been filed. Rule 38.8 provides that “the appellate court may
consider the appeal without briefs, as justice may require.” Tex. R. App. P. 38.8
(b)(4).

      A hearing has already been held as required under Rule 38.8. Because the trial
court has already held one hearing to make the findings required under Rule 38.8,
and we can find nothing in the rules or case law that requires this court to once again
send this matter back to the trial court, we decline to do so.

      Therefore, we ORDER appellant to file a brief in this appeal on or before
September 12, 2018. If appellant fails to file his brief as ordered, we will decide this
appeal upon the record before the court. See Lott v. State, 874 S.W.2d 687, 688 (Tex.
Crim. App. 1994) (affirming conviction on record alone where appellant failed to
file a pro se brief after being properly admonished); Coleman v. State, 774 S.W.2d
736, 738–39 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding that former
rule 74(l)(2) (now Rule 38.8(b)) permitted an appeal to be considered without briefs
“as justice may require” when a pro se appellant has not complied with the rules of
appellate procedure).



                                    PER CURIAM